Citation Nr: 1631299	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-45 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for bipolar disorder, rated as 30 percent disabling prior to March 26, 2014, and 70 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.  

This case was before the Board in February 2014 when it was remanded for additional development.  

With regard to the issues on appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In the June 2016 Appellate Brief, the Veteran's representative requested that the Veteran be granted TDIU.  The Board acknowledges that Veteran was in receipt of a 100 percent schedular rating for portions of the period on appeal, but not for the entire period  on appeal.  Thus, the issue of entitlement to TDIU remains on appeal and has been added to the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

In pertinent part, the February 2014 remand directed that all outstanding mental health treatment records since February 2012 be associated with the record.  In March 2014, VA treatment records from the Miami VA Medical Center dated from February 7, 2012 to March 7, 2014 were associated with the claims file.  In March 2015, orthopedic records from the Miami VA medical center, dated from February 9, 2015 to March 6, 2015, were associated with the record.  

The Board notes that the record contains a gap of treatment records from March 8, 2014 to February 8, 2015.  After reviewing the claims file, the Board finds that there may be outstanding VA mental health records during this period.  Specifically, the most recent VA psychiatry note, which is dated January 14, 2014, indicated that the Veteran should return for a follow up appointment with Dr. N. K. in six weeks.  Additionally, the March 26, 2014 mental disorders examination report noted that the Veteran continued to receive mental health treatment at the Miami VA medical center.  Also, in a November 2014 letter Dr. N. K. indicated that the Veteran had been under her psychiatric care from July 2001 to present.  In light of the above,  the Board finds that there likely are outstanding mental health treatment records subsequent to January 14, 2014.  

The record also indicates that there might be outstanding private treatment records.  Specifically, a May 7, 2012 VA treatment record indicated that the Veteran would be pursuing private psychotherapy.  To date, the record does not contain any private mental treatment records subsequent to May 2012.  Accordingly, on remand reasonable efforts must be made to obtain any outstanding private mental health treatment records.  

Finally, as noted above, the issue of TDIU has been raised.  Specifically, in her November 2014 letter Dr. N. K. indicated that the Veteran's bipolar disorder impaired her ability to maintain and secure employment.  Additionally, in the June 2016 Appellate Brief, the Veteran's representative requested that the Veteran be granted TDIU.  Thus, the Board finds that the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for an increased initial rating for her service-connected bipolar disorder.  To date, this issue has not yet been developed or adjudicated by the AOJ.  Accordingly, it is remand for initial development and adjudication

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the Miami VA medical center, specifically any records from March 8, 2014 to February 8, 2015, as well as any VA treatment records from March 6, 2015.  

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated her for her service-connected bipolar disorder during the course of the claim.  After securing the necessary releases, request any relevant records identified that are not duplicates      of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Provide the Veteran and her representative notice pursuant to the Veterans Claims Assistance Act (VCAA) as to the issue of entitlement to a TDIU.  Additionally,   ask her to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case that includes the pertinent laws for TDIU.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

